Citation Nr: 1705429	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-22 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for malignant liposarcoma (claimed as lipoma).

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

4.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

5.  Entitlement to an initial rating in excess of 10 percent for left knee arthritis.

6.  Entitlement to an initial rating in excess of 10 percent for right knee arthritis.

7.  Entitlement to an initial rating in excess of 20 percent for right hip osteoarthritis with avascular necrosis.

8.  Entitlement to an initial rating in excess of 10 percent for left upper extremity radiculopathy.

9.  Entitlement to an initial rating in excess of 10 percent for right upper extremity radiculopathy.


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1978 and from April 1984 to August 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, on behalf of the RO in New York, New York.

This appeal is remanded to the RO.



REMAND

The Veteran perfected an appeal with respect to the above-captioned claims via an August 2013 VA Form 9.  Therein, the Veteran indicated that he did not want a Board hearing.  However, in July 2014, the Veteran submitted an additional VA Form 9 wherein he requested that he be scheduled for a hearing before the Board sitting at the RO (a Travel Board hearing).  To date, the Veteran has not been provided the requested hearing and, thus, a remand is required.

Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a Travel Board hearing in accordance with applicable procedures as established by 38 C.F.R. § 20.704 (2016).  If the Veteran no longer desires a hearing before the Board in this matter, she must promptly notify the RO. 38 C.F.R. § 20.702(e) (2016).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. Mullins
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

